The defendant appeals from a judgment against him in favor of the plaintiff, in a suit for assault and battery, for one hundred dollars. There was a demurrer to the complaint, which was overruled, and the only point made by the appellant is the alleged insufficiency of the latter; as to which it is claimed that there is no allegation in the complaint that "the respondent has sustained damages." But it is alleged in the complaint not only that the defendant assaulted the plaintiff and knocked him down, and kicked him in the face and on the body, but that he "thereby seriously wounded and bruised the plaintiff and rendered him sick, sore, and lame, to his damage in the sum of $5,000." This is but to say, in language technically defined by long use, that by reason of the acts complained of the plaintiff suffered damage in, or sustained damage to, the amount of five thousand dollars. (Stephen on Pleadings, 33 et seq., 38; Baker v. Hope,49 Cal. 598.) Nor can the language used be otherwise construed. The complaint is entirely sufficient. (Childers v. Mercury etc. Co.,105 Cal. 289;1 Hearne v. De Young, 132 Cal. 360.)
We advise that the judgment appealed from be affirmed.
Chipman, C., and Gray, C., concurred.
For the reasons given in the foregoing opinion the judgment appealed from is affirmed.
McFarland, J., Lorigan, J., Henshaw, J.
1 45 Am. St. Rep. 40. *Page 12